Exhibit 10.3

 

AMENDMENT TO

RETENTION AGREEMENT FOR KENNETH R. MEYERS

 

THIS AMENDMENT TO RETENTION AGREEMENT is made and entered into this
                     day of December, 2008, by and between TELEPHONE AND DATA
SYSTEMS, INC., a Delaware corporation (the “Corporation”) and KENNETH R. MEYERS
(the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation and the Executive heretofore have entered into a
Retention Agreement, dated as of December 4, 2006 (the “Agreement”);

 

WHEREAS, section 409A of the Internal Revenue Code of 1986, as amended (“section
409A”) sets forth restrictions with respect to certain nonqualified deferred
compensation arrangements, which for this purpose may include the Agreement; and

 

WHEREAS, the Corporation and the Executive desire to amend the Agreement to
cause it to comply with the requirements of section 409A, to the extent
applicable thereto.

 

NOW, THEREFORE, it hereby is agreed that the Agreement be amended, effective as
of January 1, 2009, as follows:

 

1.  Section 1(b) hereby is amended (i) to replace the period at the end of
clause (ii) thereof with  “; or” and (ii) to add thereto the following new
clause (iii):

 

(iii)          the failure by the Company, as required by Section 8(b), to cause
any successor or transferee unconditionally to assume this Agreement prior to
the effectiveness of any merger, consolidation or transfer of assets referenced
in Section 8(a).

 

2.  Section 1(c) hereby is amended in its entirety to read as follows:

 

(c)           “Qualifying Termination” shall mean the Executive’s separation
from service with the Company and its affiliates by the Company without Cause or
by the Executive for Good Reason.  For all purposes of this Agreement,
“separation from service” shall have the meaning set forth in Section 409A of
the Internal Revenue Code of 1986, as amended, and guidance provided by the
Treasury with respect thereto.

 

--------------------------------------------------------------------------------


 

3.  The third sentence of Section 2(a) hereby is amended in its entirety to read
as follows:

 

In recognition of the possibility of such cancellation, the Company hereby
agrees that if the Executive’s employment with the Company is separated in a
Qualifying Termination, and if as a result of such separation any of the options
identified in Exhibit A to this Agreement are canceled (the “Canceled Options”),
within thirty (30) days after such Qualifying Termination (unless the delay
required by Section 12 applies), the Company shall pay the Executive a lump sum
cash payment equal to the difference between (i) the Fair Market Value (as
defined in the Plan) on the date of the Qualifying Termination of the Common
Stock subject to the Canceled Options and (ii) the exercise price with respect
to such Canceled Options provided in the award agreement or agreements
evidencing the option grant.

 

4.  The third sentence of Section 2(b) hereby is amended in its entirety to read
as follows:

 

In recognition of the possibility of such forfeiture, the Company hereby agrees
that if the Executive’s employment with the Company is separated in a Qualifying
Termination, and if as a result of such separation any of the Restricted Stock
Units identified in Exhibit B to this Agreement are forfeited (the “Forfeited
Restricted Stock Units”), within thirty (30) days after April 3, 2009 (unless
the delay required by Section 12 applies), the Company shall pay the Executive a
lump sum cash payment equal to the Fair Market Value (as defined in the Plan) on
April 3, 2009 (the “Vesting Date”) of the Common Stock of USCC subject to the
Restricted Stock Units that would have become vested on such date had the
Restricted Stock Units not been forfeited.

 

5.  Section 4 hereby is amended to add the parenthetical “(unless the delay
required by Section 12 applies)” immediately following the clause “on a current
basis” set forth therein.

 

6.  Section 8(b) hereby is amended to delete the second and third sentences
thereof.

 

2

--------------------------------------------------------------------------------


 

7.  The second sentence of Section 12 hereby is replaced in its entirety by the
following two sentences:

 

Notwithstanding any other provision of this Agreement, to the extent any payment
under the Agreement is considered deferred compensation subject to Section 409A,
such payment shall not be made earlier than the date that is six (6) months and
one (1) day following the date of the Executive’s separation from service, or,
if earlier, the date of the Executive’s death, if the earlier making of such
payment would result in tax penalties being imposed on the Executive under
Section 409A.  The amount of any payment delayed pursuant to the immediately
preceding sentence shall be paid to the Executive on the first business day
coincident with or next following the date that is six (6) months and one
(1) day following the date of the Executive’s separation from service or, if
earlier, within thirty (30) days following the date of the Executive’s death.

 

FURTHER AGREED, that in all other respects, the provisions of the Agreement
hereby are affirmed.

 

* * * * * *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and the Executive have executed this
Amendment to Retention Agreement as of the day and year first above written.

 

 

TELEPHONE AND DATA SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

 

 

C. Theodore Herbert

 

 

Vice President—Human Resources

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

Kenneth R. Meyers

 

SIGNATURE PAGE TO

AMENDMENT TO RETENTION AGREEMENT

 

4

--------------------------------------------------------------------------------